Fourth Court of Appeals
                                        San Antonio, Texas
                                                May 12, 2014

                                            No. 04-14-00350-CV

                               IN RE MWM HELOTES RANCH, LTD.

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Patricia O. Alvarez, Justice

        On May 12, 2014, relator MWM Helotes Ranch, Ltd. filed a petition for writ of
mandamus and motion for emergency temporary stay pending a ruling on the mandamus
petition. The court has considered the petition for writ of mandamus and is of the opinion that
relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus and
motion for emergency temporary stay are DENIED. See TEX. R. APP. P. 52.8(a). The court’s
opinion will issue at a later date.

           It is so ORDERED on May 12th, 2014.


                                                                      _____________________________
                                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2014.



                                                                      _____________________________
                                                                      Keith E. Hottle
                                                                      Clerk of Court


1
  This proceeding arises out of Cause No. 2005CI14589, styled John H. White Jr., Individually, John H. White III,
Individually and John H. White Jr., John H. White III and Molly C. White in their capacities as Co-Trustees of the
1983 John H. White Long Term Trust f/b/o John H. White Jr., and the 1976B Partnership Trust v. TCW Helotes
Ranch, Ltd. and MWM Helotes Ranch, Ltd., Myfe Moore and Tuleta White, pending in the 73rd Judicial District
Court, Bexar County, Texas, the Honorable Larry Noll presiding.